Judgment, Supreme Court, Bronx County (Robert Cohen, J.), rendered August 13, 1991, convicting defendant upon his pleas of guilty, of attempted robbery in the second degree, criminal sale of a controlled substance in the fifth degree, criminal sale of a controlled substance in the fifth degree, and attempted robbery in the second degree,and sentencing him, as a second violent felony offender, to consecutive terms of 2 Vi to 5 years, 2 to 4 years, 2 to 4 years, and 2 Vi to 5 years, respectively, unanimously affirmed.
*554Defendant’s valid waiver of his right to appeal precludes consideration of his arguments concerning the denial of his motion to suppress (People v Callahan, 80 NY2d 273), which, in any event are patently without merit. Defendant was arrested after the complainant flagged down two uniformed police officers, who, accompanied by the complainant, followed defendant and his accomplice into the courtyard, where defendant was identified and a knife and the proceeds of the robbery recovered. There was clearly probable cause to arrest defendant. The record reveals no substantive basis to challenge the admissibility of the identification of defendant, or the statements he made at the precinct after his arrest.
Defendant’s claim of ineffective assistance of counsel is equally without merit. The plea agreement appears neither improvident nor unfair, defendant having received the minimum permissible sentences under each of the four indictments to which he pleaded guilty after the prosecutor reduced the top count, and there is no reason to believe that any basis existed to challenge the violent predicate felony statement filed by the People. Finally, we find no abuse of sentencing discretion. Concur—Murphy, P. J., Milonas, Ross and Rubin, JJ.